

Exhibit 10.4
WINDTAMER CORPORATION (THE “COMPANY”)
AMENDED STOCK AWARD AGREEMENT


Name: John Schwartz
 
Plan:    2008 Equity Incentive Plan
Address:
 
Grant:  50,000 shares of Common Stock of the Company
   
Grant Price: $1.00
Signature:
 
Grant Date: November 1, 2008



1.           This stock award granted hereunder is made pursuant to the
Company’s 2008 Equity Incentive Plan (the “Plan”) and is subject to all its
terms and provisions. Capitalized terms used herein shall have the meaning
ascribed to them in the Plan. Effective on the grant date written hereinabove
(the “Grant Date”) you have been granted the number of shares at the price
designated above, in accordance with the provisions of the Plan. The shares will
vest according to the following schedule:


 
-
5,000 shares upon signing the consulting agreement (the “Consulting Agreement”)
between you and the Company;

 
-
5,000 shares upon completion of an internal budget and projections as required
by the Consulting Agreement;

 
-
10,000 shares upon completion of a business plan as required by the Consulting
Agreement;

 
-
15,000 shares for submission of three completed grant applications (5,000 for
each submission) to the applicable N.Y. agency/office, as determined by the
Company;

 
-
15,000 shares for assistance in preparing presentations for and meeting with
potential customers and purchasers of the Company’s products.



The sufficiency of your performance of each of these conditions will be
determined in the sole discretion of the Administrator of the Plan.


2.           In the event of the termination of your employment or service with
the Company for any reason other than Termination by Employer for “cause” as
described in Paragraph 3 below, whether such termination is occasioned by you or
by the Company (“Termination of Service”), your right to vest in your award
under the Plan, if any, will terminate effective as of the earlier of: (i) the
date that you give or are provided with written notice of Termination of
Service, or (ii) if you are an employee of the Company, the date that you are no
longer actively employed by the Company, regardless of any notice period or
period of pay in lieu of such notice required under any applicable statute or
the common law (each, the “Notice Period”). For greater clarity, you have no
rights to vest in your award during the Notice Period.


3.           Notwithstanding the foregoing, if your Termination of Service is by
reason of “cause,” then your award shall terminate concurrently with your
Termination of Service. For this purpose “cause” shall have the meaning as
expressly defined in any then-effective written agreement regarding your
employment with the Company, or as defined in Section 2(h) of the Plan.


4.           The shares will not be issued until vested.

 
 

--------------------------------------------------------------------------------

 


5.           The shares will be issued upon your completing the issuance
procedures established by the Company and any applicable tax withholding to the
Company. Payment may be made in cash or such other method as the Company may
permit from time to time as set forth in the Plan.


6.           The shares may in the discretion of the Company be subject to such
restrictions as the Company may require such as rights of first refusal, rights
of repurchase or requirements that you consent not to transfer the shares for a
period of time in connection with any public offering of the shares.


7.           The Company has the authority to deduct or withhold, or require you
to remit to the Company, an amount sufficient to satisfy applicable federal and
state taxes arising from this award.


8.           (a)  The Shares may not be sold, transferred or otherwise disposed
of and shall not be pledged or otherwise hypothecated by you except as provided
in this Agreement.


(b)  This Agreement and the issuance and grant of the shares under this
Agreement are made by the Company in reliance upon your express representations
and warranties, which by acceptance hereof you confirm, as follows:


(i) The shares granted to him or her pursuant to this Agreement are being
acquired by him or her for his or her own account, for investment purposes, and
not with a view to, or for sale in connection with, any distribution of the
shares.  It is understood that the shares have not been registered under the
Securities Act by reason of a specific exemption from the registration
provisions of the Securities Act which depends, among other things, upon the
bona fide nature of his or her representations as expressed in this Agreement;


(ii) The shares must be held by him or her indefinitely unless they are
subsequently registered under the Securities Act and any applicable state
securities laws, or an exemption from such registration is available. The
Company is under no obligation to register the shares or to make available any
such exemption; and


(iii) You further represent that you have had access to the financial statements
or books and records of the Company, have had the opportunity to ask questions
of the Company concerning its business, operations and financial condition and
to obtain additional information.


(iv) Unless and until the shares represented by this award are registered under
the Securities Act, all certificates representing the shares and any
certificates subsequently issued in substitution therefor and any certificate
for any securities issued pursuant to any stock split, share reclassification,
stock dividend or other similar capital event shall bear legends in
substantially the following form:


“THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE “SECURITIES ACT”) OR UNDER THE APPLICABLE SECURITIES
LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN MAY BE
SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.”


You agree to such transfer restrictions.  The certificates shall bear such other
legend or legends as the Company and its counsel deem necessary or appropriate.
Appropriate stop transfer instructions with respect to the shares have been
placed with the Company's transfer agent.

 
 

--------------------------------------------------------------------------------

 

(c)  You agree that, in connection with any registration of the Company's
securities under the Securities Act, and upon the request of the Company or any
underwriter managing an underwritten offering of the Company's securities, you
shall not sell, short any sale of, loan, grant an option for, or otherwise
dispose of any of the shares (other than shares included in the offering)
without the prior written consent of the Company or such managing underwriter,
as applicable, for a period of up to two years following the effective date of
registration of such offering.


9.           You acknowledge and consent to the collection, use, processing and
transfer of personal data as described in this paragraph. The Company, its
affiliates or your employer hold certain personal information, including your
name, home address and telephone number, date of birth, social security number
or other employee tax identification number, salary, nationality, job title, any
shares awarded, cancelled, purchased, vested, unvested or outstanding in your
favor, for the purpose of managing and administering the Plan (“Data”). The
Company will transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located anywhere in the United States. You authorize them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing your participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan or the subsequent holding of shares on your behalf to
a broker or other third party with whom you may elect to deposit any shares
acquired pursuant to the Plan. You may, at any time, review Data, require any
necessary amendments to it or withdraw the consent herein in writing by
contacting the Company; however, withdrawing the consent may affect your ability
to participate in the Plan.


10.           Your participation in the Plan is voluntary. The value of the
award is an extraordinary item of compensation outside the scope of your
consulting agreement, if any. As such, the option is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pensions or
retirement benefits or similar payments unless specifically and otherwise
provided. Rather, the award under the Plan represents an incentive for you to
align your interests with the interests of the Shareholders of the Company.


11.           This award is granted under and governed by the terms and
conditions of the Plan. You acknowledge and agree that the Plan is discretionary
in nature and may be amended, cancelled, or terminated by the Company, in its
sole discretion, at any time. The grant of shares under the Plan is a one-time
benefit and does not create any contractual or other right to receive a grant of
shares or benefits in lieu of shares in the future. Future grants of shares, if
any, will be at the sole discretion of the Company, including, but not limited
to, the timing of the grant, the number of shares, vesting provisions, and the
exercise price. The Plan has been introduced voluntarily by the Company and in
accordance with the provisions of the Plan may be terminated by the Company at
any time. By execution of this Agreement, you consent to the provisions of the
Plan and this Agreement. Defined terms used herein shall have the meaning set
forth in the Plan, unless otherwise defined herein.  This Amended Stock Award
Agreement replaces and supersedes in its entirety that Stock Award Agreement
dated November 6, 2008, between the Company and John Schwartz.


WINDTAMER CORPORATION
       
By:
  /s/  Gerald E. Brock
 
Its:
  President and CEO
 
Date:
  December 30, 2008
 


 
 

--------------------------------------------------------------------------------

 